Citation Nr: 1758892	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) (claimed as depression, anxiety, mood swings, anger outbursts, sleep disorder, and panic attacks).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2010, the Veteran requested a hearing before a Veterans Law Judge.  See Form 9 receipt date March 2010.  In April 2014, the Board remanded the case so this hearing could be scheduled.  Subsequently, in August 2016, the Veteran withdrew his hearing request.  See VA 27-820 receipt date August 2016.  This claim now returns for further appellate review.  


FINDINGS OF FACT

1.  The RO denied the Veteran's application to reopen his service-connection claim for PTSD (also claimed as depression, anxiety, mood swings, anger outbursts, sleep disorder, and panic attacks), in a January 2007 rating decision.  The Veteran did not appeal this decision, nor did he submit additional evidence within one year of notification of this decision.  

2.  The evidence added to the record since the January 2007 rating decision does not relate to an unestablished element of the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision is final. 38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. § 20.1103 (2017).


2.  Since January 2007, new and material evidence has not been received by VA sufficient to reopen the Veteran's service-connection claim for PTSD.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If new and material is received prior to the expiration of the appeal period, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

For claims to open that are received on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been received, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, Justus does not require VA to consider patently incredible evidence (e.g., the inherently false or untrue) to be credible.  Duran v Brown, 7 Vet App 216 (1994).

VA should consider whether the newly submitted evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The claim of entitlement to service connection for PTSD was originally denied by the RO in January 2004 because it determined that there was no evidence or relationship between the Veteran's diagnosis of PTSD and a verified military stressor.  The record at the time, in pertinent part, contained the Veteran's stressor statements, his service treatment records dated February 1970 to February 1974, his service personnel records, and treatment reports from VA Medical Center (VAMC) in Chillicothe, Ohio, dated March 2001 to January 2003.  

The Veteran's service medical records and personnel records did not indicate an in-service stressor related to PTSD.  The Veteran's August 1969 Enlistment Exam was normal for psychiatric conditions.  His January 1973 psychological tests indicated he was functioning within the bright normal range of intelligence with no indications of psychiatric illness.  These tests further indicated the Veteran had diagnoses of adjustment reaction of early adulthood, improper use of hallucinations (including LSD), cocaine, heroin, and barbiturates, and psychological addiction to marijuana and amphetamines.  Id.  Subsequently, in January 1974, the Veteran's Separation Exam did not indicate any psychological issues.  Id.

In a November 2002 statement, the Veteran relayed seeing a truck hauling dead enemy soldiers, a forklift bomb accident that left fragments of bodies, and hitting a girl with lit dynamite after she shot a bottle rocket toward his head.  The Veteran also relayed that he has constant paranoia, is very untrusting, and feels safest when he has a firearm.  See Correspondence received in October 2003.  

In an August 2002 VA Medical Treatment Record, the Veteran relayed that he is a Vietnam Veteran with nightmares and flashbacks.  He further relayed that he thought a woman tried to kill him during Chinese New Year when he was in Taiwan and he attacked her.  The Veteran also relayed that he was high on drugs and alcohol at that time.  A subsequent January 2003 VA Medical Record indicated the Veteran has service-connected PTSD.  Id.  An October 2003 lay statement indicated the Veteran does not sleep well, has flashbacks, and has memory problems.  

The RO denied the Veteran's PTSD claim in January 2004 in large part due to a finding that the Veteran had no verified stressor.  The Veteran disagreed with this determination, and following notice of the decision, the Veteran relayed that he is being treated at the Chillicothe VA for PTSD, has a diagnosis of PTSD, and is taking medications for PTSD.  See VA 21-4138 receipt date February 2004.  Medical treatment records from January 2003 through June 2004 document the Veteran's report of seeing killings and people being tortured during service, having nightmares about throwing dynamite at a young lady, experiencing flashbacks from Vietnam every day, and having trouble sleeping.  These records also contained an assessment indicating the Veteran appears to have service connected PTSD.  Id.  

In the June 2004 Statement of the Case (SOC), service connection for PTSD was denied.  The RO indicated the evidence from the Veteran's service and personnel records showed that he served in the Air Force in Thailand, the United States, and Ching Chuan Kang (CCK) Air Base in Taiwan.  However, the RO indicated that there was no evidence in the Veteran's service medical records or personnel records to support combat service in Vietnam.  In addition, the RO indicated that the Veteran did not submit verifiable stressor statements.  The RO concluded that although the Veteran has a current diagnosis of PTSD, there is no evidence to link the Veteran's current diagnosis of PTSD with any event in service.  The Veteran did not perfect an appeal, and the January 2004 rating decision became final. 38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. § 20.1103 (2017).

In January 2006, the Veteran submitted a request to reopen a previous claim for PTSD due to working in munitions in Vietnam at Bien Hoa, alleging he was hit several times by the Viet Cong during his tour, to include one occasion where he was thrown several feet into the air after a sapper attack.  See the Veteran's January 2006 handwritten and typed statements.   In a January 2007 decision, the RO determined that the claim of entitlement to service connection for PTSD remained denied because the evidence submitted was not new and material.  The RO further indicated that the appeal period for the previous decision had expired and that the decision was now final.  In addition, the RO indicated while there was evidence that the Veteran was in Vietnam for a period of time, he entered into a patient status secondary to use of drugs-heroin, and that there was still no evidence that the Veteran was in combat while in Vietnam.  The RO concluded that there was no evidence of a confirmed stressor and the diagnosis of PTSD was questionable.  The Veteran did not appeal the RO's January 2007 decision, and it too became final. 38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. § 20.1103 (2017).

In June 2008, the Veteran submitted a request to reopen a previous claim for PTSD indicating that he served in Vietnam in 1973.  See VA 21-4138 receipt date June 2008.  The RO in September 2008, again denied the Veteran's application to reopen his claim, concluding that the evidence submitted was not new and material.  A VA letter dated July 2008 with a formal finding that there is a lack of information to corroborate stressor(s) associated with the claim.  

Following the notice of this decision in September 2008, the Veteran responded with a notice of disagreement.  In the November 2008 statement, the Veteran again described witnessing a death caused by a fork lift tipping over bombs, and other combat-related Vietnam stressors such as experiencing ground fire, seeing a death by rocket attack, being lifted 30 feet into the air after an explosion, and witnessing a soldier fall from a helicopter.  Subsequently, the RO issued an SOC in February 2010.  The RO determined that the claim for service connection for PTSD would remain as denied because the evidence submitted was not new and material.  See SOC receipt date February 2010.  Specifically, the RO noted that the Veteran submitted stressor information similar to previously reported stressors, and concluded the reported stressors did not provide enough details as far as specific dates, specific locations, specific names, in order to verify them.  The Veteran timely perfected this appeal.

After reviewing the record, and for reasons expressed immediately below, the Board finds that since January 2007, new and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD has not been submitted. 

Indeed, the Veteran's stressor statements are cumulative of stressors previously described by the Veteran, and considered by VA in prior final adjudications.  The Veteran has not submitted any additional information or evidence that could help to verify his stressors.  In pertinent part, VA has already determined in prior adjudications that although he did have a short period of service in Vietnam, the Veteran had no combat service in Vietnam, nor was there evidence sufficient to verify Vietnam-related stressors.  The Board observes that the Veteran's service medical records (which were of record prior to the RO's January 2007 rating decision) indicate the Veteran had a temporary duty assignment "in country" beginning November 7, 1972 , that he failed a drug test shortly thereafter, was transferred to Tan Son Nhut Air Base for "detox" on November 27, 1972, and ultimately was removed from TDY out of Vietnam.  The Veteran has not submitted any additional evidence-other than statements which were already considered by the RO in prior final adjudications-that would support a finding that he served in or around combat-related activity during service in Vietnam.

Records of ongoing psychiatric treatment associated with the file since January 2007 continue to show treatment for his psychiatric disabilities, to include PTSD.  Significantly, these assessments are also cumulative and redundant of the Veteran's medical assessments of record prior to the last final denial, and do not serve to reopen the Veteran's claim.  

The Veteran has not submitted any additional evidence in support of his claim other than his own statements and records of ongoing psychiatric treatment.   As such, given the cumulative nature of the newly-submitted evidence, the Board finds that the new evidence does not raise a reasonable possibility of substantiating the claim, or trigger the need to further develop the Veteran's claim.  Shade, 24 Vet. App. at 117-18.  Accordingly, new and material evidence has not been received, and the Veteran's claim is not reopened.  38 C.F.R. § 3.156(a).




	(CONTINUED ON NEXT PAGE)
ORDER

The request to reopen a claim of entitlement to service connection for PTSD (claimed as depression, anxiety, mood swings, anger outbursts, sleep disorder, and panic attacks), is denied.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


